DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-20 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claim 5 claims “an area of the portion of the passthrough view” while parent claim 1 also claims “an area of the portion of the passthrough view”.  Thus, dependent claim 5 is unclear if claim 5 claims a new “area of the portion of the passthrough view” different than the “area of the portion of the passthrough view” claimed in parent claim 1 or was meant to refer “area of the portion of the passthrough view” claimed in parent claim 1.  Dependent claim 6 inherits and does not correct this indefinite issue present in parent claim 5.
Dependent claim 17 is a media claim version of method claim dependent 5.  Dependent claim 17 claims “an area of the portion of the passthrough view” while parent claim 13 also claims “an area of the portion of the passthrough view”.  Thus, dependent claim 17 is unclear if claim 17 claims a new “area of the portion of the passthrough view” different than the “area of the portion of the passthrough view” claimed in parent claim 13 or was meant to refer “area of the portion of the passthrough view” claimed in parent claim 13.  Dependent claim 18 inherits and does not correct this indefinite issue present in parent claim 17. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-12 and 14-19 of U.S. Patent No. 11,232,644. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 is a broader version of patented dependent claim 5 and independent claim 13 is a broader version of patented dependent claim 17. Pending dependent claims 2-12 correspond to patented dependent claims 2-12 and it would have been obvious to make dependent claims 2-12 depend upon patented claim 5 to alter/extend applicant’s patent protection on the same thing patented.  Pending dependent claims 14-19 correspond to patented dependent claim 14-19 and it would have been obvious to make dependent claims 13-19 depend upon patented claim 17 to alter/extend applicant’s patent protection on the same thing patented.  Refer to the following side by side comparison of the pending claims and the patented claims.  
Claims filed on 12/15/2022


1. A method comprising, by one or more computing systems: 


rendering, for a virtual reality (VR) display device and based on a field of view of a user, a first output image of a VR environment comprising a virtual boundary corresponding to a real- world environment; 






determining, responsive to the user approaching within a first threshold distance of the virtual boundary, 

a speed of movement and the field of view of the user; 





accessing one or more images of the real-world environment captured by one or more cameras of the VR display device; and 

rendering, for the VR display device, a second output image comprising a portion of the VR environment and a portion of a passthrough view of the real-world environment based on the accessed images, 













wherein an area of the portion of the passthrough view is based on the determined speed of movement and the field of view of the user.  



2. The method of Claim 1, further comprising: 

rendering, for the one or more displays of the VR display device, a third output image comprising one or more real-world objects beyond the virtual boundary as one or more mixed reality (MR) objects.  

3. The method of Claim 2, further comprising: 

determining whether the user is approaching within a second threshold distance of the virtual boundary, wherein the second threshold distance is greater than the first threshold distance; 

determining, responsive to the user approaching within the second threshold distance of the virtual boundary, a direction of movement and the field of view of the user; and 

accessing one or more additional images of the real-world environment containing the one or more real-world objects captured by cameras of the VR display device; 

wherein the third output image comprises the one or more real-world objects in the accessed additional images.  

4. The method of Claim 2, wherein the one or more MR objects are rendered as an outline of the one or more objects, a semi-opaque rendering of the one or more objects, or a fully opaque rendering of the one or more objects.  

5. The method of Claim 1, 





wherein an area of the portion of the passthrough view is based on the determined speed of the user, 

wherein the portion is a spherical cap of a spherical second output image.  

6. The method of Claim 5, wherein the area of the portion of the passthrough view is relatively larger for a faster determined speed of the movement of the user, and wherein the area of the portion of the passthrough view is relatively smaller for a slower determined speed of the movement of the user.  

7. The method of Claim 1, 





wherein a sharpness of a transition from the VR environment to the portion of the passthrough view is based on the determined speed of the movement of the user, wherein the transition is a fade from the VR environment into the portion of the passthrough view.  

8. The method of Claim 7, wherein the sharpness of the transition from the VR environment to the portion of the passthrough view is relatively sharper for a faster determined speed of the movement of the user, and wherein the sharpness of the transition from the VR environment to the portion of the passthrough view is relatively less sharp for a slower determined speed of the movement of the user.  

9. The method of Claim 1, wherein the rendered portion of the passthrough view corresponds to the direction of movement of the user.  

10. The method of Claim 9, wherein the rendered portion of the passthrough view is in the field of view of the user when the direction of movement of the user is determined to be toward the field of view.  

11. The method of Claim 9, wherein the rendered portion of the passthrough view is in a peripheral view of the user when the direction of movement is determined to be perpendicular to the field of view.  

12. The method of Claim 9, wherein the rendered portion of the passthrough view is in a peripheral view of and behind the user when the direction of movement is determined to be away from the field of view.  


13. One or more computer-readable non-transitory storage media embodying software that is operable when executed to: 

render, for a virtual reality (VR) display device and based on a field of view of a user, a first output image of a VR environment comprising a virtual boundary corresponding to a real- world environment; 






determine, responsive to the user approaching within a first threshold distance of the virtual boundary, 

a speed of movement and the field of view of the user; 






access one or more images of the real-world environment captured by one or more cameras of the VR display device; and 

render, for the VR display device, a second output image comprising a portion of the VR environment and a portion of a passthrough view of the real-world environment based on the accessed images, 












wherein an area of the portion of the passthrough view is based on the determined speed of movement and the field of view of the user.  



14. The media of Claim 13, wherein the software is further operable when executed to: 

render, for the one or more displays of the VR display device, a third output image comprising one or more real-world objects beyond the virtual boundary as one or more mixed reality (MR) objects.  

15. The media of Claim 14, wherein the software is further operable when executed to: 

determine whether the user is approaching within a second threshold distance of the virtual boundary, wherein the second threshold distance is greater than the first threshold distance; 

determine, responsive to the user approaching within the second threshold distance of the virtual boundary, a direction of movement and the field of view of the user; and 

access one or more additional images of the real-world environment containing the one or more real-world objects captured by cameras of the VR display device; 

wherein the third output image comprises the one or more real-world objects in the accessed additional images.  

16. The media of Claim 14, wherein the one or more MR objects are rendered as an outline of the one or more objects, a semi-opaque rendering of the one or more objects, or a fully opaque rendering of the one or more objects.  

17. The media of Claim 13, 






wherein an area of the portion of the passthrough view is based on the determined speed of the user, 

wherein the portion is a spherical cap of a spherical second output image.  

Additionally/Alternatively obvious to claim media claim version of method claim 5.
17. The media of Claim 13, 





wherein an area of the portion of the passthrough view is based on the determined speed of the user, 

wherein the portion is a spherical cap of a spherical second output image.  

18. The media of Claim 17, wherein the area of the portion of the passthrough view is relatively larger for a faster determined speed of the movement of the user, and wherein the area of the portion of the passthrough view is relatively smaller for a slower determined speed of the movement of the user.  

19. The media of Claim 13, wherein the software is further operable when executed to: 

determining a speed of the movement of the user, wherein a sharpness of a transition from the VR environment to the portion of the passthrough view is based on the determined speed of the movement of the user, wherein the transition is a fade from the VR environment into the portion of the passthrough view.  


It would have been obvious to claim system claim version of method claim 5.
20. A system comprising: 

one or more processors; and 

a non-transitory memory coupled to the processors comprising instructions executable by the processors, the processors operable when executing the instructions to: 

render, for a virtual reality (VR) display device and based on a field of view of a user, a first output image of a VR environment comprising a virtual boundary corresponding to a real- world environment; 






determine, responsive to the user approaching within a first threshold distance of the virtual boundary, a speed of movement and the field of view of the user; 

access one or more images of the real-world environment captured by one or more cameras of the VR display device; and 

render, for the VR display device, a second output image comprising a portion of the VR environment and a portion of a passthrough view of the real-world environment based on the accessed images, 











wherein an area of the portion of the passthrough view is based on the determined speed of movement and the field of view of the user.  



claims of Parent US Patent No. 11,232,644

1. A method comprising, by one or more computing systems: 


rendering, for one or more displays of a virtual reality (VR) display device, a first output image of a VR environment based on a field of view of a user, wherein the VR environment comprises a virtual boundary corresponding to a real-world environment; 

determining whether the user has approached within a first threshold distance of the virtual boundary; 

determining, responsive to the user approaching within the first threshold distance of the virtual boundary, 

a direction of movement and the field of view of the user; 
Note this child’s claim 1’s “speed of movement” is present in parent patented claim 5 “determining a speed of the movement of the user”.

accessing one or more images of the real-world environment captured by one or more cameras of the VR display device; and 

rendering, for the one or more displays of the VR display device, a second output image comprising a portion of the VR environment and a portion of a passthrough view of the real-world environment based on the accessed images, 

wherein the portion of the passthrough view is based on the determined direction of movement and the field of view of the user.

5. The method of claim 1, further comprising: 

determining a speed of the movement of the user, 

wherein an area of the portion of the passthrough view is based on the determined speed of the user, 

wherein the portion is a spherical cap of a spherical second output image.

2. The method of claim 1, further comprising: 

rendering, for the one or more displays of the VR display device, a third output image comprising one or more real-world objects beyond the virtual boundary as one or more mixed reality (MR) objects.

3. The method of claim 2, further comprising: 

determining whether the user is approaching within a second threshold distance of the virtual boundary, wherein the second threshold distance is greater than the first threshold distance; 

determining, responsive to the user approaching within the second threshold distance of the virtual boundary, the direction of movement and the field of view of the user; and 

accessing one or more additional images of the real-world environment containing the one or more real-world objects captured by cameras of the VR display device; 

wherein the third output image comprises the one or more real-world objects in the accessed additional images.

4. The method of claim 2, wherein the one or more MR objects are rendered as an outline of the one or more objects, a semi-opaque rendering of the one or more objects, or a fully opaque rendering of the one or more objects.

5. The method of claim 1, further comprising: 

determining a speed of the movement of the user, 

wherein an area of the portion of the passthrough view is based on the determined speed of the user, 

wherein the portion is a spherical cap of a spherical second output image.

6. The method of claim 5, wherein the area of the portion of the passthrough view is relatively larger for a faster determined speed of the movement of the user, and wherein the area of the portion of the passthrough view is relatively smaller for a slower determined speed of the movement of the user.

7. The method of claim 1, further comprising: 

determining a speed of the movement of the user, 

wherein a sharpness of a transition from the VR environment to the portion of the passthrough view is based on the determined speed of the movement of the user, wherein the transition is a fade from the VR environment into the portion of the passthrough view.

8. The method of claim 7, wherein the sharpness of the transition from the VR environment to the portion of the passthrough view is relatively sharper for a faster determined speed of the movement of the user, and wherein the sharpness of the transition from the VR environment to the portion of the passthrough view is relatively less sharp for a slower determined speed of the movement of the user.

9. The method of claim 1, wherein the rendered portion of the passthrough view corresponds to the direction of movement of the user.

10. The method of claim 9, wherein the rendered portion of the passthrough view is in the field of view of the user when the direction of movement of the user is determined to be toward the field of view.


11. The method of claim 9, wherein the rendered portion of the passthrough view is in a peripheral view of the user when the direction of movement is determined to be perpendicular to the field of view.

12. The method of claim 9, wherein the rendered portion of the passthrough view is in a peripheral view of and behind the user when the direction of movement is determined to be away from the field of view.


13. One or more computer-readable non-transitory storage media embodying software that is operable when executed to: 

render, for one or more displays of a virtual reality (VR) display device, a first output image of a VR environment based on a field of view of a user, wherein the VR environment comprises a virtual boundary corresponding to a real-world environment; 

determine whether the user is approaching within a first threshold distance of the virtual boundary; 

determine, responsive to the user approaching within the first threshold distance of the virtual boundary, 

a direction of movement and the field of view of the user; 
Note this child’s claim 13’s “speed of movement” is present in parent patented claim 17“determine a speed of the movement of the user”.

access one or more images of the real-world environment captured by cameras of the VR display device; and 


render, for the one or more displays of the VR display device, a second output image comprising a portion of the VR environment and a portion of a passthrough view of the real-world environment based on the accessed images, wherein the portion of the passthrough view is based on the determined direction of movement and the field of view of the user.

17. The media of claim 13, wherein the software is further operable when executed to: 

determine a speed of the movement of the user, 

wherein an area of the portion of the passthrough view is based on the determined speed of the user, 

wherein the area is an arc of the second output image.

14. The media of claim 13, wherein the software is further operable when executed to: 

render, for the one or more displays of the VR display, a third output image comprising one or more real-world objects beyond the virtual boundary as one or more mixed reality (MR) objects.

15. The media of claim 14, wherein the software is further operable when executed to: 

determine whether the user is approaching within a second threshold distance of the virtual boundary, wherein the second threshold distance is greater than the first threshold distance; 

determine, responsive to the user approaching within the second threshold distance of the virtual boundary, the direction of movement and the field of view of the user; and 

access one or more images of the real-world environment containing the one or more real-world objects captured by cameras of the VR display device.





16. The media of claim 14, wherein the rendered one or more MR object is rendered as one or more of an outline of the object, a semi-opaque rendering of the object, or a fully opaque rendering of the object.

17. The media of claim 13, wherein the software is further operable when executed to: 

determine a speed of the movement of the user, 

wherein an area of the portion of the passthrough view is based on the determined speed of the user, 

wherein the area is an arc of the second output image.



5. The method of claim 1, further comprising: 

determining a speed of the movement of the user, 

wherein an area of the portion of the passthrough view is based on the determined speed of the user, 

wherein the portion is a spherical cap of a spherical second output image.

18. The media of claim 17, wherein the area of the portion of the passthrough view is relatively larger for a faster determined speed of the movement of the user will, and wherein the area of the portion of the passthrough view is relatively smaller for a slower determined speed of the movement of the user.

19. The media of claim 13, wherein the software is further operable when executed to: 

determining a speed of the movement of the user, wherein a sharpness of a transition from the VR environment to the portion of the passthrough view is based on the determined speed of the movement of the user, wherein the transition is a fade from the VR environment into the portion of the passthrough view.




20. A system comprising: 

one or more processors; and 

a non-transitory memory coupled to the processors comprising instructions executable by the processors, the processors operable when executing the instructions to: 

render, for one or more displays of a virtual reality (VR) display device, a first output image of a VR environment based on a field of view of a user, wherein the VR environment comprises a virtual boundary corresponding to a real-world environment; 

determine whether the user is approaching within a first threshold distance of the virtual boundary; 

determine, responsive to the user approaching within the first threshold distance of the virtual boundary, a direction of movement and the field of view of the user; 

access one or more images of the real-world environment captured by cameras of the VR display device; and 


render, for the one or more displays of the VR display device, a second output image comprising a portion of the VR environment and a portion of a passthrough view of the real-world environment based on the accessed images, wherein the portion of the passthrough view is based on the determined direction of movement and the field of view of the user.

5. The method of claim 1, further comprising: 

determining a speed of the movement of the user, 

wherein an area of the portion of the passthrough view is based on the determined speed of the user, 

wherein the portion is a spherical cap of a spherical second output image.



Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Border et al., US Patent No. 9,423,612, refer to column 46 lines 52-58

and claims 1 and 2 which state:

column 46 lines 52-58
In yet a further embodiment, when the speed of movement is determined to be above a threshold, the information displayed is moved downward in the display field of view so that the upper portion of the display field of view has less information or no information displayed to provide the user with an unencumbered see-through view of the environment.

Claims
1. A head-worn computer, comprising: a see-through display adapted to present content to an eye of a user wearing the head-worn computer and adapted to provide the user with a see-through view of an environment proximate the user; and a processor adapted to present the content within a display field of view of the see-through display based on (1) a forward movement vector of the head-worn computer indicative of a forward movement speed and direction of the user, and (2) a sight vector indicative of the direction the user is facing, the processor further adapted to present the content such that (1) it appears in the display field of view when the forward movement speed is below a predetermined threshold, (2) it is not presented in the display field of view when the user is looking generally straight ahead and the forward movement speed is above the predetermined threshold, and (3) it is presented in the display field of view when the user is looking to the side of the forward movement vector and the forward movement speed is above the predetermined threshold.

2. The head-worn computer of claim 1, wherein the position of the content within the display field of view is regulated as follows: the content is positioned within the display field of view when the forward movement speed is indicative of a forward movement speed of the user below the predetermined threshold; and the position of the content is moved relative to the forward movement direction when the forward movement speed is indicative of a forward movement speed of the user above a threshold such that the content can be viewed by the user within the display field of view when the user turns his head thereby increasing an angle between the forward movement direction and the sight vector.

Trail, US Patent No. 10,725,308, refer to column 16 lines 5-32 which states:

In some embodiments, the controller 340 determines a number of times that the user (e.g., a reference point on the HMD) has been within the threshold distance from the object over a defined period of time. Responsive to the number being greater than a threshold value, the controller 335 instructs the dynamic attenuator 310 to allow light from the local area over an extended field of view larger than the identified field of view into the shell 305 and to the eye box 345. For example, the extended field of view can be between approximately 1.3 times and 3 times larger than the identified field of view, depending on the determined number of times. The extended field of view may be enlarged to include up to an entire field of view of the HMD. In one or more embodiments, the controller 335 can be configured to estimate a velocity of the user (e.g., speed and moving direction) and acceleration (e.g., changes in the speed and/or moving direction) to measure a rate of change of a distance between the object in the local area and the user. Based on the measurement, the controller 335 proactively predicts that the user would get within a threshold distance from the object (i.e., obstacle) and controls, via the dynamic attenuator 310, a size of the identified field view from where light from the local area is allowed into the HMD. If the rate of distance change is faster (e.g., above a threshold rate), the identified field view is larger and/or the threshold distance is larger, and vice versa. For example, if the user is moving fast toward the object—the threshold distance may be set such that it appears earlier to the user.
Allowable Subject Matter
Claims 1-4, 7-16, 19, and 20 would be allowable if a proper terminal disclaimer is filed.
Claims 5, 6, 17, and 18 would be allowable if a proper terminal disclaimer is filed and if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
	Claims 1-12:
	The prior art of record fails to teach or suggest in the context of independent claim 1 “rendering, for the VR display device, a second output image comprising a portion of the VR environment and a portion of a passthrough view of the real-world environment based on the accessed images, wherein an area of the portion of the passthrough view is based on the determined speed of movement and the field of view of the user”.
	Claims 13-19:
	The prior art of record fails to teach or suggest in the context of independent claim 13 “render, for the VR display device, a second output image comprising a portion of the VR environment and a portion of a passthrough view of the real-world environment based on the accessed images, wherein an area of the portion of the passthrough view is based on the determined speed of movement and the field of view of the user”.
	Claim 20;
	The prior art of record fails to teach or suggest in the context of independent claim 20 “render, for the VR display device, a second output image comprising a portion of the VR environment and a portion of a passthrough view of the real-world environment based on the accessed images, wherein an area of the portion of the passthrough view is based on the determined speed of movement and the field of view of the user”.
Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613